oO ON OO FPF W DY =

NO RO PO PN PN P PNM PO NM A2 AB =a Ba =a oa Se Sa = |
oN OO BP WO DY | CO O WAN DO OT HK WO NY | OC

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

ERIKA R. S.. CASE NO. CV 20-4541-AGR
Plaintiff,

JUDGMENT
VS.

ANDREW SAUL, Commissioner of
Social Security,

Defendant.

 

IT |S HEREBY ADJUDGED that judgment is entered for the Plaintiff and that
this action is remanded to the Commissioner for further proceedings consistent with

the Memorandum Opinion and Order filed concurrently.

DATED: June 14, 2021 Ubias. A k tint | 4

United States Magistrate Judge

 

 
